Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-7-2008

Dyche v. Bonney
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1061




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Dyche v. Bonney" (2008). 2008 Decisions. Paper 1258.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1258


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-1061


                                  CHARLES DYCHE,
                                             Appellant

                                            v.

                               LINDA BONNEY;
                           JOHN 1 DOE; JOHN 2 DOE;
                      JEFFREY MILLER; BARBARA CHRISTIE


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           D.C. Civil Action No. 04-cv-1833
                             (Honorable Sylvia H. Rambo)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 17, 2008

          Before: SCIRICA, Chief Judge, BARRY and ROTH, Circuit Judges.

                                   (Filed May 7, 2008)


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Appellant Charles Dyche applied to become a Pennsylvania State Police (“PSP”)

trooper on May 21, 2003. As part of the application process, he admitted prior illegal but
uncharged sexual conduct with a minor. He asserts the PSP promised him that his

disclosure of this incident, which would normally disqualify an applicant, would not

impede his admission to the Pennsylvania State Police Academy (“Academy”). Dyche

was subsequently admitted to the Academy, which the PSP asserts was an oversight by its

review panel. On February 27, 2004, after seventeen weeks in training at the Academy,

the PSP rescinded Dyche’s acceptance into the training program based on the incident he

disclosed.

       Dyche filed suit under 42 U.S.C. § 1983, asserting violations of his constitutional

due process and associational rights by Linda Bonney, Director of Human Resources for

the PSP. Following discovery, Dyche moved to amend his complaint to add the PSP, PSP

Commissioner Jeffrey Miller, and PSP Chief Counsel Barbara Christie as defendants and

to assert a breach of contract claim against all the defendants. On November 22, 2005,

the District Court granted his motion in part, allowing him to add Miller and Christie, but

denied his motion to add the PSP or to assert a breach of contract claim against any of the

defendants. The court subsequently denied Dyche’s Motion for Reconsideration on

December 21, 2005, and denied leave to file a second amended complaint on March 13,

2006. On December 7, 2006, the court granted Defendants’ motion for summary

judgment on all of Dyche’s claims, holding Dyche failed to establish a protected property

interest to support his due process claim. This appeal followed.

       As the District Court correctly concluded, there is no evidence of an explicit

employment contract between Dyche and the PSP. Even so, Dyche contends his claim

                                             2
for breach of contract is proper as a claim of promissory estoppel. He asserts he relied to

his detriment on the PSP’s representation that he would not be disqualified from

admission to the Academy for disclosing his prior sexual misconduct. But Dyche’s

promissory estoppel theory is invalid under Pennsylvania law. See Paul v. Lankenau

Hosp., 569 A.2d 346, 348 (Pa. 1990) (“An [at-will] employee may be discharged with

[or] without cause, and our law does not prohibit firing an employee for relying on an

employer’s promise.”).1




   1
    Dyche contends Paul is inapposite because the court referenced the doctrine of
equitable estoppel, rather than promissory estoppel, in reaching its holding. He contends
Travers v. Cameron County Sch. Dist., 544 A.2d 547 (Pa. Commw. Ct. 1988), which held
that allegations of detrimental reliance on promises of employment were sufficient to
state a cause of action based on promissory estoppel, is instead applicable here. Dyche’s
reliance on Travers–a lower court opinion decided prior to Paul–is misplaced. The
holding in Paul was not narrowly confined to equitable estoppel; rather, Paul rejected the
theory that detrimental reliance in general could be an exception to the employment at-
will doctrine. The court there explained that, in Pennsylvania, “as a general rule, there is
no common law cause of action against an employer for termination of an at-will
employment relationship.” Paul, 569 A.2d at 348 (citation omitted). And, as the court
further explained, “[e]xceptions to this rule have been recognized in only the most limited
of circumstances, where discharges of at-will employees would threaten clear mandates
of public policy.” Id. Applying these principles, the court held that Pennsylvania law
“does not prohibit firing an employee for relying on an employer’s promise.” Id.
Moreover, Dyche’s contention that Paul’s estoppel holding should be read narrowly is
undercut by the fact that, in Pennsylvania, the doctrines of equitable and promissory
estoppel are closely related. As the court in Travers explained, “[p]romissory estoppel is
an outgrowth of equitable estoppel,” with equitable estoppel functioning as an affirmative
defense under Pennsylvania law while “promissory estoppel may serve as an independent
cause of action.” Travers, 544 A.3d at 550 (citations omitted). Accordingly, under the
Pennsylvania Supreme Court’s decision in Paul, Dyche’s promissory estoppel theory is
not a legally cognizable cause of action in Pennsylvania.

                                             3
       Even if Dyche’s promissory estoppel claim were not legally barred, it would be

untenable on the facts he has alleged. Dyche has not asserted the PSP made any

representation or promise that, if relied on, could have substituted for an employment

contract. Rather, Dyche asserts only that he was promised his prior sexual conduct with a

minor would not be held against him for the purpose of his admission to the Academy.

But once admitted, all PSP candidates serve an 18-month probationary period, during

which time they have no expectation of continued employment and are therefore

employed at-will.2 See Blanding v. Pennsylvania State Police, 12 F.3d 1303, 1307 (3d

Cir. 1993); Cooley v. Pennsylvania Hous. Fin. Agency, 830 F.2d 469, 471 (3d Cir. 1987)

(absent a showing that state law has created a legitimate expectation of continued

employment, a public employee is presumed to be an at-will employee); Pipkin v.

Pennsylvania State Police, 693 A.2d 190, 192-93 (Pa. 1997). Dyche has not alleged any

promise with respect to an alteration of the statutory requirement that he serve a full

probationary period upon admission to the Academy.

       Even assuming his factual assertions to be true, Dyche was promised only the

opportunity to become an at-will employee. Even if promissory estoppel could give



   2
   Section 205(f) of the Administrative Code of 1929, as amended, 71 P.S. § 65(f),
provides:
      All new cadets and troopers shall serve a probationary period of eighteen
      months from date of original enlistment, during which time they may be
      dismissed by the Commissioner for violations of rules and regulations,
      incompetency, and inefficiency without action of a court martial board or
      the right of appeal to a civil court.

                                              4
contractual force to this promise, Dyche could not have reasonably relied upon it as a

guarantee of ongoing employment; as an at-will employee, his admission to the Academy

could have been rescinded, as it was here, “for any reason, or for no reason at all.”

Rutherfoord v. Presbyterian-University Hosp., 612 A.2d 500, 503 (Pa. Super. Ct. 1992)

(internal quotation marks and citations omitted). Accordingly, the District Court did not

abuse its discretion in denying Dyche leave to amend. See Lake v. Arnold, 232 F.3d 360,

373 (3d Cir. 2000) (“We review the District Court’s decision to deny . . . [a] request to

amend for abuse of discretion.”). Amending his complaint to add a breach of contract

claim against the Defendants would have been futile. See Fraser v. Nationwide Mut. Ins.

Co., 352 F.3d 107, 116 (3d Cir. 2004) (district court has discretion to deny leave to

amend if it is apparent from the record that the amendment would be futile).

       Dyche also contends his procedural due process rights were violated by the

rescindment of his admission to the Academy without notice or an opportunity to be

heard. But it is a fundamental rule that the Fourteenth Amendment’s procedural

protection of property only safeguards interests that a person has already acquired in

specific benefits. See Bd. of Regents v. Roth, 408 U.S. 564, 576-77 (1972). Probationary

troopers and cadets of the Pennsylvania State Police do not have a property interest in

their continued employment. E.g., Blanding, 12 F.3d at 1307; Graham v. Pennsylvania

State Police, 634 A.2d 849, 851 (Pa. Commw. Ct. 1993).

       Dyche, relying on the same facts he asserts in support of promissory estoppel,

contends he nevertheless had a “legitimate expectation of continued employment” based

                                             5
on the circumstances of his application. But again, Dyche asserts only a “mutually

explicit understanding,” based on representations by PSP officials, that his prior sexual

conduct with a minor would not disqualify him from admission to the Academy. Dyche

does not contend the PSP made any promise or representation that his probationary status

would have been altered after his admission to the Academy. Nor does he offer any facts

supporting the existence of an agreement to alter his probationary status upon admission,

as such a promise by PSP officials would have conflicted with the statutorily-mandated

18-month probationary period for cadets. And as a probationary PSP candidate, Dyche

“does not have an expectation of continued employment until he successfully completes

his initial eighteen month period of employment.” Pipkin, 693 A.2d at 193. Accordingly,

the District Court properly granted summary judgment on Dyche’s procedural due

process claim. See Robb v. City of Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984) (“[T]o

have a property interest in a benefit that is protected by procedural due process, ‘a person

clearly must have more than an abstract need or desire for it. He must have more than a

unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to

it.’” (quoting Roth, 408 U.S. at 577)).

       For the foregoing reasons, we will affirm the orders of the District Court.




                                             6